 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDCampbell Soup Company and Charles EdwardsFrancis,etal.1PetitionersandAmalgatedMeat Cutters and Butcher Workmen of NorthAmerica,Local1229,AFL-C10.2Case16-RD-439April 21, 1969DECISION AND DIRECTION OFELECTIONBY MEMBERS BROWN, JENKINS, ANDZAGORiAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was conducted before Hearing Officer JerryW. Dobbs. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and areherebyaffirmedBoth the Petitioners and theIntervenor filed briefs in support of their positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.'2.AmalgamatedMeatCuttersandButcherWorkmenofNorthAmerica,Local1229,AFL-CIO, Intervenor, herein called the Unionclaimstorepresentcertainemployeesof theEmployer. Petitioners," employees of the Employer,assert that the Union, a labor organization, which isthecertifiedandrecognizedbargainingrepresentative of the employees involved herein, isno longer such representative as defined in Section9(a) of the Act.''The petition was amended at the heanng to include the names ofemployees Daniel, Wasson, Gardner, and Davidson'The name of the Union was amended at the heanng to reflect themergerofLocal1229,Packinghouse,Food and AlliedWorkers,AFL-CIO, andtheMeatcutters Unions'Campbell Soup is a New Jersey corporation which during the fiscalyear ending July 30, 1967,had a gross volume of business of $790,691,000The parties stipulated that Campbell Soup is an employer engaged incommerce within the meaningof the Act'The Unionhasmoved to dismiss the petition upon the ground thatPetitionerCharles EdwardFrancis is a supervisor within the meaning ofthe Act and therefore was not qualified to file the present petition As tothe Petitioners'status,the evidence shows that Francis was employed as autilityman,that his job duties were to assist and facilitate production, andthat his job classification covered by the contract was the same as thePresident of the Union and the Union Steward For these circumstancesand since he has no power to hire,fire,discipline,grant wage increases,or effectively recommend discharge, discipline, or wage increases, we findthat Petitioner Francis is not a supervisor within the meaning of the ActAccordingly, the Union's motion to dismiss the petition is denied TheUnion also moved to remand and reopen the record to determine theadequacy of the Petitioners' showing of interestWe are satisfied as to theadequacy of the showing of interest5We also find, contrary to the claim of the Union, that the petitionasserts a question concerning representation for it states, in effect, thatthe purpose of the petition is "decertification" and that "the certified orcurrentlyrecognizedbargainingrepresentative"isno longer therepresentative of the employees The mere fact that the originally namedPackinghouse Workers Union has merged with the Meatcutters does notdestroy the vitality of the petitionFurthermore, theMeatcutters3.The Employer and the Union entered into acollective-bargaining agreement on August 28, 1968.The Union contends that this contract with theEmployer is a bar to the petition. Petitioners,however,contend that said contract does notconstitute a bar to an election. The Employer takesno position on this matter.The record discloses that the PackinghouseWorkers Union was certified in September 1966, torepresent employees at the employer's Paris, Texas,plant.On December 26, 1966, the parties executed a1-year contractwhich expired on December 25,1967. Thereafter, the parties continued to bargainbut were unable to reach a new agreement. On July10, 1968,6 the Packinghouse Workers was mergedinto the Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO. On July22, the Union called the employees out on strike atthe Employer's Paris, Texas, plant. At about thesame time strikes were called at various other plantsof the Employer throughout the country. Accordingto the Employer, the major issue involved was singleplant versus multiplant bargaining.On August 26, at a meeting in Philadelphia, theparties agreed to negotiate on an individual plantbasis.Negotiationsthenbeganforonlytheemployees at the Employer's Camden, New Jersey,plant with a settlement reached there in the earlymorninghoursofAugust 27. Before leavingPhiladelphia, arrangements were made to commencenegotiationsatvariousotherplantsacross thecountry. The Union representatives arrived in Paris,Texas, on August 27, and negotiations commencedon August 28, culminating in a contract between theparties after ratification by the Local at about 8p m. on the night of August 28.Meanwhile, the instant petition was filed at theBoard'sRegionalOffice around closing time onAugust27.ThePetitionersimmediately,bytelegram, notified the Employer and the Union ofsuch filing. The Regional Office did not affix itsdate stamp to the petition until 8:51 a.m. on August28.The Employer and the Union stipulated thatbetween 5:30 and 6:30 p.m. on August 27, theyreceived telegraphic notification of such filing. Asecond telegram to the same effect was received byeach at 7:45 a.m., August 28.On the basis of the foregoing, we find that theAugust 28 contract is not a bar to the instantpetition. InDeLuxe Metal,7the Board held that acontract executed on the same day that a petitionhas been filed will bar an election if "the employerhas not been informed at the time of execution thata petition has been filed." Here, the parties enteredinto a contract after receiving notification of thefiling of the petition.We deem it insignificant thatthe notices were received before mechanical detailsparticipated in the heanng and have in no way been prejudiced by thepetition originally naming the PackinghouseWorkers Union'Unless otherwiseindicated, all dates involved herein occurred in 1968'DeLuxe Metal Furniture Company,121 NLRB 995, 999175NLRB No. 73 CAMPBELL SOUP COMPANY453of the filing had been completed by affixing the dateand time stampin the Regional Office.8 Thus, atthe time the parties executed the August 28contract,theEmployer was on notice of thefilingof the petition, under theDeLuxeMetalrule.Accordingly, we find that the contract cannotserve as a bar to an election in this proceeding.We find that a question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.'4.For purposes of this proceeding we find thatthe unit sought in the petition is appropriate. It istheunitcoveredbythecollective-bargainingagreement of the parties, wherein it is described as:Allhourlymanufacturing,maintenance,distribution, power plant, container manufacturingand plant service employees at the Employer'sParis,Texas plant, excluding all agriculturalemployees and all salaried employees, includingthe following categories: office clericals, plantclericals,qualitycontrolemployees, industrialengineeringemployees,factoryaccountants,inspectors, guards, professional employees and allother supervisors as defined in the Act asamended.[Direction of Election"' omitted from publication.]8Rappahannock Sportswear Co, Inc,163 NLRB No 66'The Employerhas requested thatcertain corrections of the record bemade The Petitioners agreed to such correctionsThe Union objects tosome of theproposedcorrections Insofar as the parties are in agreement,we have correctedthe record To the extentthey disagree,we shall take nofurther action since these proposed corrections would have no effect on thedecision"An election eligibility list, containing the names and addressesof all theeligible voters,must be filed by the Employerwith the Regional DirectorforRegion16 within 7 daysafter the date of this Decision and Directionof ElectionThe Regional Director shallmake the list available to allparties to theelectionNoextensionof time tofile this list shall begrantedby theRegionalDirectorexcept in extraordinary circumstancesFailure tocomply withthis requirement shall be grounds for setting asidethe election whenever proper objectionsare filedExcelsiorUnderwearInc, 156 NLRB 1236